134 F.3d 377
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Terry FLEMING;  Richard Hofsheier, Plaintiffs-Appellants,v.AHO CONSTRUCTIN;  Mel AHO, Defendants-Appellees.
No. 97-35391.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.***Decided Jan. 16, 1998.

Before BROWNING, KLEINFELD and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Terry Fleming and Richard Hofsheier appeal the district court's Fed.R.Civ.P. 12(b)(6) dismissal of their diversity action against defendants for malicious prosecution and abuse of process in bringing an underlying action against Fleming and Hofsheier for violations of the Fair Housing Act, 42 U.S.C. §§ 3601-3631, and Oregon Fair Housing Law, Or.Rev.Stat. § 659.033.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
The district court properly concluded that the actions taken by defendants in the earlier case do not constitute abuse of process.  See Hartley v. State Water Resources Dep't, 713 P.2d 1060, 1063 (Or.Ct.App.1986).  Accordingly, we affirm the district court's dismissal of Fleming and Hofsheier's action.


4
@@AFFIRMED.



**
 * The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


**
 Pursuant to Fed.R.Civ.P. 73(b), the parties consented to proceed before a magistrate judge


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3